 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     ASMAR, et al.,                                 Case No. 1:19-cv-01810-JDP
12                         Plaintiffs,                ORDER GRANTING THE PARTIES’
                                                      STIPULATED REQUEST FOR A
13                         v.
                                                      PROTECTIVE ORDER
14     BNSF RAILWAY COMPANY, et al.,
                                                      ECF No. 10
15                         Defendants.

16

17

18            The parties in this case have proposed, and stipulated to, a protective order. ECF No. 10.
19   The parties’ proposed protective order is adopted.
20
     IT IS SO ORDERED.
21

22
     Dated:      January 25, 2020
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26   No. 205.
27

28
